Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S COMMENTS
Requirement of election of inventions is withdrawn:
Claims 1-4 and 6-8 are allowed. The restriction requirement between group I (bi-specific antibody) and group II (claims 10-11, and 13-14, a method of treating a cancer expressing an antigen that recognized by the antibody of group I) as set forth in the Office action mailed on 8/24/2020 has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The requirement of further election of an antigen is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s statement of reasons for allowance:  
Claims 1-4, 6-8, 10-11 and 13-14 are allowed.
A).  The prior art does not anticipate, teach or suggest the novel bispecific antibody comprising  VLCDR1-3 of SEQ ID NOs: 221, 222 and 223 within the VL domain of SEQ ID NO: 12 and VHCDR1-3 of SEQ ID Nos: 224, 225, and 226 within the VH domain of 
B) 	The ODP rejection set forth in the last rejection over US Patent 10,188,742 is withdrawn in view of the approved terminal disclaimer filed 1/25/2022.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lei Yao, whose telephone number is (571) 272-3112.  The examiner can normally be reached on 8:00am-6:00pm Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached on (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/LEI YAO/Primary Examiner, Art Unit 1642